Name: COMMISSION REGULATION (EC) No 1619/96 of 8 August 1996 suspending the advance fixing of export refunds on poultrymeat
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  animal product;  tariff policy
 Date Published: nan

 9 . 8 . 96 EN Official Journal of the European Communities No L 200/13 COMMISSION REGULATION (EC) No 1619/96 of 8 August 1996 suspending the advance fixing of export refunds on poultrymeat HAS ADOPTED THIS REGULATION: Article 1 The lodging of applications for export licences with advance fixing of the refund for the category 6 referred to in Annex I of Regulation (EC) No 1372/95 and for desti ­ nation 03 referred to in the Annex to Regulation (EC) No 1083/96 (^ is hereby suspended from 9 August 1996. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EC) No 2916/95 (2), Having regard to Commission Regulation (EC) No 1372/95 of 16 June 1995 on rules of application for export licences in the poultrymeat sector (3), as last amended by Regulation (EC) No 1158/96 (4), and in parti ­ cular Article 3 (4) thereof, Whereas the quantity covered by applications for advance fixing of refunds is greater than that normally disposed of; Whereas applications for advance fixing of refunds should accordingly no longer be accepted, Article 2 This Regulation shall enter into force on 9 August 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 August 1996. For the Commission Hans VAN DEN BROEK Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 77. (2) OJ No L 305, 19 . 12. 1995, p. 49. (3) OJ No L 133, 17. 6. 1995, p. 26. n OI No L 153, 27. 6. 1996, p. 25. 0 OJ No L 142, 15. 6. 1996, p. 30.